In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00287-CV

VERITEK LLC, Appellant                    §   On Appeal from

                                          §   County Court at Law No. 3

V.                                        §   of Tarrant County (2019-007906-3)

                                          §   January 7, 2021
TBI CONSTRUCTION SERVICES LLC,
Appellee                                  §   Memorandum Opinion by Justice Kerr


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Elizabeth Kerr__________________
                                        Justice Elizabeth Kerr